UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4319


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHONGO LECARR OWENS, a/k/a G.O., a/k/a Chuck,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:15-cr-00468-CCB-1)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Johnson, Jr., BRUCE A. JOHNSON, JR., LLC, Bowie, Maryland, for
Appellant. Stephen M. Schenning, Acting United States Attorney, Seema Mittal,
Christopher J. Romano, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shongo LeCarr Owens pleaded guilty to conspiracy to distribute and possess with

intent to distribute five kilograms or more of cocaine and one kilogram or more of heroin,

in violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012), and possession of firearms by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012), and the district court

sentenced him to a total of 240 months’ imprisonment. Owens appeals his convictions,

arguing that the district court abused its discretion in denying his motion to withdraw his

guilty plea. We affirm.

       This Court reviews the denial of a motion to withdraw a guilty plea for abuse of

discretion. United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012). A “defendant

has no absolute right to withdraw a guilty plea.” Id. at 383-84 (internal quotation marks

omitted). The defendant, rather, has the burden of showing “a fair and just reason” for

withdrawal. Id. at 384 (internal quotations marks omitted); see United States v. Vonn,

535 U.S. 55, 72 (2002). “[A] fair and just reason . . . is one that essentially challenges . . .

the fairness of the [Fed. R. Crim. P.] 11 proceeding.” United States v. Puckett, 61 F.3d

1092, 1099 (4th Cir. 1995) (internal quotation marks omitted). In determining whether a

defendant has met his burden, courts consider multiple factors:

         (1) whether the defendant has offered credible evidence that his plea
         was not knowing or not voluntary; (2) whether the defendant has
         credibly asserted his legal innocence; (3) whether there has been a delay
         between the entering of the plea and the filing of the motion to withdraw
         the plea; (4) whether the defendant had the close assistance of
         competent counsel; (5) whether withdrawal will cause prejudice to the
         government; and (6) whether it will inconvenience the court and waste
         judicial resources.


                                               2
Nicholson, 676 F.3d at 384 (citing United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991)). “The most important consideration in resolving a motion to withdraw a guilty

plea is an evaluation of the Rule 11 colloquy at which the guilty plea was accepted.” Id.

(internal quotation marks omitted). Thus, where the district court substantially complied

with the requirements of Rule 11 in accepting a guilty plea, the defendant must overcome

“a strong presumption that [his guilty] plea is final and binding.” Id. (internal quotation

marks omitted); United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc)

(same).

       We have reviewed the record on appeal and the parties’ briefs and conclude that

the district court did not abuse its discretion in denying Owens’ motion to withdraw his

guilty plea. The district court addressed the Moore factors and properly concluded that

the Rule 11 plea colloquy established that Owens knowingly and voluntarily pleaded

guilty. Furthermore, considering the doubtful effect, if any, the coram nobis proceeding

may have had on Owens’ sentence, he fails to explain how any error by counsel in this

regard amounted to ineffectiveness of constitutional magnitude. See United States v.

Dyess, 478 F.3d 224, 237-38 (4th Cir. 2007). Accordingly, we affirm the criminal

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3